Title: Bill on Intercourse with Nations at War, [before 1801]
From: Jefferson, Thomas
To: 



[before 1801]

Whensoever war shall take place between two foreign nations, all the citizens or subjects of those nations within the US. shall withdraw from the US. within—months after the commencement of the war. on failure they shall be out of the protection of the law, shall be emprisoned in some convenient sea-port, and sent by such conveyance as shall occur to any foreign country which the Executive shall find convenient, excepting always that of their enemy.
No citizen or subject of either belligerent nation shall during the war, enter the ports or territories of the US. except as navigators of vessels in commerce, nor then shall be permitted to remain for a longer time than the bonâ fide necessities of their commerce shall in the opinion of the Executive require, nor to be on shore but between sunrise & sunset, under the penalties beforementioned.
No armed vessel nor armed men, either public or private, no prize vessel of either party before her condemnation or the effects taken in her, shall enter the harbours or territories of the US. in any case, not even in that of distress. vessels or armed men contravening this prohibition  shall be obliged immediately to depart & in the mean time shall be so guarded as that no person may come from or go to the same. persons communicating with them shall be banished from the US. during the war; & pilots conducting any such vessels into our ports shall forfeit their piloting vessel & be imprisoned one year.
If any armed vessel public or private of either belligerent party, or in their employ, shall enter the American seas, that is to say, shall approach within 100. leagues of any part of the islands or continent of America, on the Atlantic side, between the Equator & the 45th. degree of North latitude, all supplies of provisions from the US. to the possessions of that power in America shall be suspended instanter, & so shall continue until the Executive shall be satisfied, & shall so declare by proclamation, that such vessel is departed out of the said American seas; and if during such suspension there shall be reason to apprehend that it’s effect will be defeated through the channel of neutral ports, it shall be lawful for the Executive either to suspend or restrain supplies of provisions to any neutral places in America, according to the exigency of the case:
After the 1st day of the year 1801. no agent of any foreign power, whether diplomatic, consular, commercial, or special, shall be allowed to reside within the US. and if any one shall come on any special mission he shall not be permitted to remain longer than two months: after which term he shall be dealt with as is herein before directed as to citizens or subjects of a belligerent nation failing to withdraw. nor shall any such agent on the part of the US. reside or remain a longer term in any foreign country.
